                Case 3:19-cr-00178-VC Document 61 Filed 11/06/19 Page 1 of 3




 1   DAVID M. MICHAEL, CSBN 74031
     MICHAEL & BURCH LLP
 2   One Sansome Street, Suite 3500
 3   San Francisco, CA 94104
     Telephone: (415) 946-8996
 4   Facsimile: (877) 538-6220
     E-mail:    david@michaelburchlaw.com
 5
 6   Attorney for Defendant
     EVGENI KOPANKOV
 7
                                UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                          No. 19-CR-00178 VC
10
                 Plaintiff,                             DEFENDANT’S MOTION FOR
11
     v.                                                 MODIFICATION OF CONDITIONS
12                                                      OF RELEASE
     EVGENI KOPANKOV,
13                                                      Date: November 7, 2019
                 Defendant.                             Time: 10:30 a.m.
14
     ___________________________________/               Judge: Hon. Laurel Beeler
15
16                                          INTRODUCTION
17
            Defendant EVGENI KOPANKOV hereby requests that this Court modify his conditions
18
     of pretrial release to remove both electronic monitoring and curfew.
19
20                                           MEMORANDUM

21          On April 3, 2019, Defendant Evgeni Kopankov was arrested for an alleged violation of
22   18 U.S.C. §1951- Interference with Commerce by Threat of Violence. At his detention hearings,
23   this Court found that the release of Mr. Kopankov, a United States citizen with no criminal
24   history, lawful employment in his own company based in Chicago, and ownership of property in
25   California, was appropriate.
26
            This Court ordered the release of Mr. Kopankov with a number of conditions, including
27
     the posting of a security bond by his wife, Maria, and the posting of his California real property,
28
     DEFENDANT’S MOTION FOR MODIFICATION OF CONDITIONS                                                     1
     OF RELEASE
     Case No. 19-CR-00178 VC
                Case 3:19-cr-00178-VC Document 61 Filed 11/06/19 Page 2 of 3




 1   all as security for his release. Mr. Kopankov does not ask for any modification of these two
 2   conditions of release. In addition to the above, this Court also imposed a condition of electronic
 3   monitoring and a curfew from 9:00 p.m. to 6:00 a.m. It is these two conditions that Mr.
 4   Kopankov asks this Court to remove.
 5
            Mr. Kopankov has maintained his good behavior while on pretrial release and has obeyed
 6
     all the orders of this Court in that regards. The undersigned counsel has spoken to Mr.
 7
     Kopankov’s Pretrial Service Officer, Denise Mancia, and has also been informed of the position
 8
     of Mr. Kopankov’s Pretrial Service Officer in Chicago, Justin Wiersema. It is believed that both
 9
     Pretrial Service Officers will agree to the removal of the above conditions of release.
10
            In addition, there are other good reasons for the removal of Mr. Kopankov’s electronic
11
     monitoring and curfew. Mr. Kopankov is the owner of a company, EK Group 07 Inc., a
12
     traditional truck hauling business throughout Illinois and the surrounding areas. He has a number
13
     of employees and contractors who are drivers for him. The conditions of electronic monitoring
14
     and curfew, besides being unnecessary, has made it very difficult for Mr. Kopankov to conduct
15
     his business, which operates at all hours of the day and night and involves the need for him to be
16
     available for all unforeseen circumstances, such as going to a location to assist one of his drivers,
17
     no matter when and at what time, as well as being available to help repair any damages or
18
     breakdowns of the vehicles. That is his responsibility with his company.
19
20          Lastly, as determined at the prior hearing before this Court, Mr. Kopankov immigrated
21   from Bulgaria to the United States. He successfully became a US citizen and this Court has
22   possession of his US Passport. He has been married to his wife, Maria, in a stable relationship for
23   many years.
24
            Based on the above, it is extremely unlikely that Mr. Kopankov poses a danger to the
25
     community or is a flight risk that would necessitate electronic monitoring and curfew. It would
26
     actually be in the best interests of society that Mr. Kopankov continue with his profession in a
27
     successful manner and as a member of the community.
28
     DEFENDANT’S MOTION FOR MODIFICATION OF CONDITIONS                                                    2
     OF RELEASE
     Case No. 19-CR-00178 VC
                Case 3:19-cr-00178-VC Document 61 Filed 11/06/19 Page 3 of 3




 1                                               CONCLUSION
 2
            For the foregoing reasons, it is respectfully requested that this Court modify Mr.
 3
     Kopankov’s Conditions of Release to remove electronic monitoring and curfew.
 4
     Dated: November 6, 2019
 5
 6                                                Respectfully submitted,

 7                                                s/David M. Michael_____
                                                  DAVID M. MICHAEL
 8                                                Attorney for Defendant Evgeni Kopankov

 9
10
11
12                                    CERTIFICATE OF SERVICE
13
            I hereby certify that, on November 6, 2019, I caused to be electronically filed the
14
15   foregoing with the clerk of the court by using the CM/ECF system, which will send a notice of

16   electronic filing to the following:
17
18
     AUSA Neal Hong
19   Office of the U.S. Attorney
     450 Golden Gate Avenue, 11TH Floor
20   San Francisco, California 94102
     Neal.Hong@usdoj.gov
21
22
23
                                                          / s/David M. Michael____
24                                                        DAVID M. MICHAEL

25
26
27
28
     DEFENDANT’S MOTION FOR MODIFICATION OF CONDITIONS                                               3
     OF RELEASE
     Case No. 19-CR-00178 VC
